Citation Nr: 1700688	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to an initial compensable evaluation for left upper extremity disability, claimed as carpal tunnel syndrome (CTS), and an evaluation in excess of 10 percent from March 31, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from January 2002 and April 2002 and from October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In December 2013, this case was remanded so that a hearing could be scheduled.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing; a transcript was not produced due to an inaudible recording.  The Board notified the Veteran of this in a July 2015 letter and offered the opportunity to testify before the undersigned at an additional hearing, in accordance with 38 C.F.R. § 20.717.  However, he failed to respond.  

The Board remanded this matter again in October 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Prior to April 2015, the Veteran's symptoms were mild and included reports of intermittent numbness, tingling, and cramping of the left hand.

2. Since April 2015, the Veteran's symptoms of his left upper extremity have been moderate in degree and have included moderate numbness, moderate paresthesia, tingling, decreased sensation in the finger tips, and weakened strength.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating and a 20 percent rating from April 2015 for the left upper extremity disability, claimed as CTS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran was initially granted a noncompensable rating for his left upper extremity disability, claimed as CTS, under 38 C.F.R. § 4.124a, Diagnostic Code 8715, for neuralgia of the median nerve.  A 10 percent rating was awarded as of March 31, 2008 under 38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the median nerve.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Medical records show the Veteran is right hand dominant; thus his left upper extremity is the minor limb.  Diagnostic Codes 8515, 8615, and 8715 provide that mild impairment is 10 percent disabling in either limb.  For the minor limb, moderate impairment is rated 20 percent disabling and severe impairment is rated 40 percent disabling.  For complete paralysis, a 60 percent rating is assigned.  38 C.F.R. § 4.124a, Codes 8515, 8615, 8715.

During his September 2006 VA examination, the Veteran reported intermittent paresthesias over the ulnar distribution of both hands.  He noticed it with prolonged driving when he would develop cramping of the hands and on awakening in the morning.  He had no complaints of paresthesias at the time of the examination.  The examiner observed a slightly positive Tinnel's sign at the left elbow.  The examiner stated that the Veteran's symptoms were suggestive of possible entrapment through the cubital tunnels.  He was to be scheduled for an Electromyography (EMG) study.  An EMG study conducted in October 2006 shows the Veteran's median motor and sensory responses were normal.

In October 2007, the Veteran reported bilateral ulnar forearm paresthesias and hand and finger cramping.

During his testimony provided before the Decision Review Officer (DRO) in February 2008, the Veteran reported left wrist pain.

During his March 2008 VA examination, the Veteran reported feeling of pins and needles as well as spasms and clenched hands.  His symptoms were better since service but his symptoms would flare up if he drives for long periods or handles things by hand repetitively.  His symptoms included numbness and paresthesias, including feeling of pins and needles with prolonged gripping.  His grip must be less than 2 minutes to avoid symptom flare-up.  On examination, sensory function and reflexes were normal.  The examiner cited to the October 2006 EMG report.  The diagnosis was CTS with neuritis causing significant effects on occupation due to pain.  The condition caused mild impairment with chores and moderate impairment when driving long distances.

In his December 2009 notice of disagreement, the Veteran indicated that his left wrist should be rated as at least mild since he was having as much trouble with the left hand as he was the right.

During his February 2012 VA examination, the Veteran reported numbness and tingling in the 4th and 5th digits of both hands, more so on the left.  His symptoms occurred regularly and lasted for hours throughout the day since he worked on computers all day.  Upon waking, the Veteran would have numb hands with tingling in the ulnar side and 4th and 5th digits.  The duration of his symptoms varied.  The examiner noted mild numbness of the left upper extremity.  Muscle strength, sensory testing, and reflexes were normal.  The examiner found the Veteran's nerves were normal.

In April 2015, the Veteran reported that his hands were worse.  June 2015 VA treatment records indicated that he had symptoms consistent with bilateral cubital tunnel syndrome as opposed to CTS.  The provider indicated that the Veteran would do well with ulnar nerve decompression.  The Veteran reported that his symptoms had been gradually worsening over time.  He endorsed clumsiness in his hands and stable numbness and tingling that worsened with activity throughout the day.  Examination of the bilateral upper extremities revealed markedly positive Tinel and flexion compression testing at the elbow.  Testing was negative at the wrist. 

The Veteran had another VA examination in January 2016.  The Veteran reported that his small and ring finger continued to experience numbness when he rested his elbows.  He continued to have nocturnal symptoms in the ulnar distribution bilaterally with occasional numbness of other fingers at night.  He reported that he sometimes dropped things and felt he had poor sensation at the finger tips.  EMG testing conducted in May 2015 showed the left extremity was normal.  Symptoms included mild intermittent pain, moderate paresthesias and/or dysthesia, and moderate numbness.  He had weakened intrinsic muscle strength in the left compared to right hand as evidenced by his poor ability to adduct his fingers against a stationary object.  The Veteran's reflexes were hypoactive and sensory testing showed decreased sensation in the hand and fingers.  He had a positive Phalen's sign and Tinnel's sign.  

The examiner stated that the Veteran clearly had ulnar neuropathy signs and symptoms on the left; however, CTS signs and symptoms were minimal.  He had positive Phalen's and Tinnel's signs but findings were subtle.  EMG results showed no median nerve damage on left.  However, the examiner noted that EMGs have false positive and negative rates and cannot be the sole means of diagnosis.  The examiner stated that despite the presence of carpal tunnel signs on exam, the Veteran's chief complaints (4th and 5th digit paresthesias) were undoubtedly caused by ulnar, not median nerve compression.  The examiner believed that his contention that the left side was "not zero" for disability was related to the other nerve.  In an addendum opinion, the examiner stated that in his examination of the Veteran, and in other examinations, it was clear that his primary complaint had been of numbness related to "cubital tunnel" syndrome, by his description.  The examiner said his exam showed a left ulnar cubital tunnel syndrome of moderate severity, as shown by the mild weakness in the hand muscles, in addition to positive cubital tunnel tests.  The examiner said it was common for laypersons and even inexperienced physicians to call any finger numbness "carpal tunnel syndrome."  However, he stated that it was clear that the Veteran's condition had been ulnar nerve compression at the elbows (cubital tunnel syndrome) all along.  Notes reflect that it began in the service.

Based on the evidence, the Board finds an initial 10 percent rating is warranted for the left upper extremity disability, claimed as CTS.  Here, the Veteran reported in September 2006 that his symptoms were intermittent and included occasional cramping of the hand and paresthesias.  He noted trouble when driving.  He had a slight Tinnel's sign but his EMG study was normal.  He continued to report these symptoms in October 2007 and February 2008, as well as during the March 2008 and February 2012 VA examinations.  Based on findings noted in the treatment records and the Veteran's descriptions of his left upper extremity disability, the Board finds his symptoms more nearly approximated the criteria for a 10 percent rating for mild symptoms prior to April 2015.

Since April 2015, the Veteran's symptoms have more nearly approximated the criteria for a 20 percent rating for moderate symptoms.  In April 2015, the Veteran reported that his hands had worsened.  A follow-up appointment in June 2015 and the January 2016 VA examination report support the Veteran's contentions of worsening symptoms.  The January 2016 VA examiner clearly stated that the Veteran's symptoms and complaints have pertained to cubital tunnel syndrome, which was moderate in degree.  Since April 2015, the Veteran's symptoms of the left upper extremity disability have included moderate numbness, moderate paresthesia, tingling, decreased sensation in the fingertips, and weakened strength.  Thus, the Board finds a 20 percent rating is warranted from April 2015 for symptoms of the left upper extremity, claimed as CTS, which have been documented as moderate in degree.

A rating in excess of 20 percent is not warranted at any time during the pendency of the claim.  The Board has considered the opinion from the January 2016 examiner wherein he stated that the Veteran's primary complaint has been of numbness related to "cubital tunnel" syndrome as opposed to CTS and that the condition is of moderate severity.  Medical personnel have not indicated that the Veteran's symptoms of his left upper extremity disability have been severe.  Further, the Veteran's reported symptoms have not been of the severity to more nearly approximate the criteria for a higher rating.  Moreover, in his argument, the Veteran has not claimed that his disability has been severe in degree.  Thus, a rating in excess of 20 percent is not warranted at any time during the pendency of the claim.

Based on the entirety of the evidence, the Board finds that an initial 10 percent rating is warranted.  A 20 percent rating is warranted from April 2015.  To this extent, the appeal is granted.

Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

After reviewing the evidence of record, it is not shown that such an exceptional disability picture exists that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left upper extremity disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  As discussed above, schedular criteria include ratings in excess of the staged ratings assigned herein.  However, the evidence does not show that higher ratings are warranted for the initial period or from April 2015.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

II. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim of entitlement to an increased evaluation for the left wrist arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted statements, copies of treatment records, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations as discussed above.  The examiners reviewed the claims file, interviewed and examined the Veteran, and provided detailed reports addressing his symptoms.  Therefore, the examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial 10 percent rating and a 20 percent rating from April 2015 for the left upper extremity disability, claimed as CTS, is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


